UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 28, 2014 The First Bancshares, Inc. (Exact name of registrant as specified in its charter) Mississippi 33-94288 64-0862173 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 6480 U.S. Hwy 98 West, Hattiesburg, MS (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (601) 268-8998 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13a-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders.On May 22, 2014, the Company held its regular Annual Shareholders’ Meeting.Three items were voted on at the meeting.As of the record date, there were 5,146,985 shares entitled to vote, of which 3,336,853 shares, or 64.8%, were voted in person or by proxy at the Annual meeting.Results are set forth below: Item 1. Election of Directors The shareholders elected three directors to serve three year terms expiring at the 2017 Annual Meeting as summarized below: Votes Broker Non- Directors Elected Votes For Withheld Votes Class I (three year term) Gregory H. Mitchell Ted E. Parker J. Douglas Seidenburg Item 2. Approval of Appointment of T. E. Lott & Company as Independent Public Accountants Votes Votes For Against Abstained 0 Item 3. Advisory Vote on Executive Compensation Votes Votes For Against Abstained Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. The First Bancshares, Inc. (Registrant) Date:May 28, 2014 By: /s/ Dee Dee Lowery Name: Dee Dee Lowery Title: EVP and CFO
